     Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 1 of 7



     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Ramir Hernandez
 3   Nevada Bar No. 13146
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Defendant Western Progressive-Nevada, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
      DIEGO M. GALIETTI, an individual,                Case No.: 2:19-cv-02172-JAD-VCF
10
                     Plaintiff,                        AMENDED STIPULATION AND ORDER
11           vs.
12
      WESTERN PROGRESSIVE-NEVADA,                                  ECF No. 17
13    INC., and DOES I THROUGH X inclusive;
      and ROE CORPORATION XX through
14    XXX, inclusive,
15
                    Defendant.
16
            Defendant Western Progressive-Nevada, Inc. (“Western Progressive”), by and through
17
     its counsel of record, Christina V. Miller, Esq., and Ramir M. Hernandez of the law firm Wright
18
     Finlay & Zak, LLP, and Plaintiff Diego M. Galietti (“Plaintiff”) by and through his counsel of
19
     record, David M. Crosby, of Crosby & Fox LLC do hereby stipulate and agree as follows:
20
            1.      The real property at issue in this litigation is 3569 Pinnate Dr., Las Vegas, NV
21
     89147, APN:     163-16-617-002 and bearing following the legal description:       “LOT ONE
22
     HUNDRED TWELVE (112) IN BLOCK TWO (2) OF CIMARRON SPRINGS – UNIT 2, AS
23
     SHOWN BY MAP THEREOF ON FILE IN BLOCK 84 OF PLATS, PAGE 48, IN THE
24
     OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.” (hereinafter the
25
     “Property”).
26
            2.      On December 14, 2016, Western Progressive recorded a Notice of Default
27
     against the Property on December 14, 2016, as instrument number 20161214-0000189 (“Notice
28
     of the Default”) in the office of the Recorder of Clark County, State of Nevada




                                                Page 1 of 3
     Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 2 of 7




 1           3.     On January 6, 2020, Western Progressive recorded a Trustee’s Deed Upon Sale
 2   against the Property. The Trustee’s Deed Upon Sale bears the Instrument No. 20200106-
 3   0000274 and was recorded in the Recorder’s Office, Clark County Nevada. A true and correct
 4   copy of the Trustee’s Deed Upon Sale is attached to this Stipulation as Exhibit A.
 5           4.     Western Progressive will record a Rescission of the Trustee’s Deed Upon Sale
 6   no later than 30 days after the entry of this Stipulation and Order.
 7           5.     Western Progressive shall also record a Rescission of the Notice of Default no
 8   later than 30 days after the entry of this Stipulation and Order.
 9           6.     Except to the extent to enforce this Stipulation and Order, Plaintiff agrees to
10   dismiss the lawsuit with prejudice.
11           7.     Except to the extent to enforce this Stipulation and Order, Plaintiff also waives
12   and forever discharges any claims related to the Notice of Default.
13           8.     This Stipulation does not affect Plaintiff’s rights or remedies should a future
14   Notice of Default be recorded against the Property.
15           9.     This Stipulation does not affect Western Progressive’s other rights or remedies as
16   to the Property, including, but not limited to, the recording of a future Notice of Default and
17   proceeding with foreclosure on a future Notice of Default.
18   /././
19   /././
20   /././
21   /././
22   /././
23   /././
24   /././
25   /././
26   /././
27   /././
28




                                                  Page 2 of 3
     Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 3 of 7




 1          10.     Recordation of this Order shall constitute constructive notice to all affected
 2   persons of the entry of this Order as of the date of recordation, and the same is, and shall be,
 3   final judgment in this action.
 4          IT IS HEREBY STIPULATED.
 5
     Dated this 21st day of February, 2020.            Dated this 21st day of February, 2020
 6
 7   WRIGHT, FINLAY & ZAK, LLP                         CROSBY & FOX, LLC

 8
     /s/ Ramir M. Hernandez                            /s/ David M. Crosby
 9
     Christina V. Miller, Esq.                         David M. Crosby, Esq.
10   Nevada Bar No. 12448                              Nevada Bar No. 3499
     Ramir M. Hernandez, Esq.                          Troy Fox, Esq.
11   Nevada Bar No. 13146                              Nevada Bar No. 11127
12   7785 W. Sahara Ave., Ste. 200                     710 South Eighth Street
     Las Vegas, NV 89117                               Las Vegas, NV 89101
13   Attorney for Defendant Western Progressive-       Attorneys for Plaintiff, Diego Galietti
     Nevada, Inc.
14
15
16                  IT IS SO ORDERED:
                                                 ___________________________________
                                              ORDER
17                                               UNITED STATES DISTRICT COURT JUDGE
18          Based on the parties' stipulation [ECF No. 17] and good cause appearing, IT IS
      SO ORDERED. THIS ACTION IS DISMISSED     DATED: _________________________
                                                       with prejudice, each side to bear its
19    own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
20
21                                                 _________________________________
                                                                   ____
                                                                      _ __
                                                                        ______
                                                                            ____
                                                                            __ ____
                                                                                  ______
                                                                                    ____
                                                   U.S. District Judge
                                                                   dgge Je
                                                                        Jennifer
                                                                         enn
                                                                           n iffer A.
                                                                                   A D Dorsey
                                                                                         o
22                                                 Dated: March 3, 2020
23
24
25
26
27
28




                                                Page 3 of 3
Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 4 of 7




                      EXHIBIT A




                      EXHIBIT A




                      EXHIBIT A
Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 5 of 7
Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 6 of 7
Case 2:19-cv-02172-JAD-VCF Document 17 Filed 02/21/20 Page 7 of 7
